DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-13 and 15-16 are pending.
Claims 6 and 14 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1-5, 7-13 and 15-16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Enerson et al. (USPGPUB 20090301601) discloses atetrazine-based energetic material is ignited according to the present invention through the use of a percussion cap, a piezoelectric crystal or a battery-supplied electric spark or by encapsulating it in a container that is then exposed to a burning flame.  The gas produced upon ignition is employed a propellant such as to inflate life rafts, life vests, emergency evacuation slides, tires, air bags and other inflatable devices.  The gas produced upon ignition is alternatively employed to power an engine, Sekiya et al (USP 6279325) discloses a Stirling cycle refrigerator in which oil rising is prevented, and an adverse influence onto oil sealing bellows by a pressure rise accompanying the temperature rise of the crank chamber is prevented.  The oil sealing bellows are disposed between a space in a housing and compression and expansion cylinders, and a buffer tank provided with the pressure adjusting bellows is disposed between a space 
Claim 1, a housing, said housing containing: an engine; an adjustable metal cooling head ring fixture affixed on to a cylindrical cooling head of the engine; a metal plate attached to the adjustable metal cooling head ring fixture so that sub- zero Celsius temperatures of the cylindrical cooling head of the engine are transferred to the adjustable metal cooling head ring fixture and to the metal plate resulting in the metal plate reaching sub-zero Celsius temperatures and operating as a base upon which the electronic mobile device components/parts are placed in order to be frozen; an encapsulation chamber for encapsulating the cylindrical cooling head of the engine, the adjustable metal cooling head ring fixture and the metal plate for temperature and air insulation purposes, for strength and vibration absorption purposes and also for forming a freezing chamber with the metal plate being the base of the freezing chamber; a push 

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119